Exhibit 12.A.1 CODE OF ETHICS For Supervised Persons of Schafer Cullen Capital Management, Inc. And Cullen Capital Management, LLC And Access Persons of Cullen Funds Trust DATED October 19, I. INTRODUCTION A. Fiduciary Duty . This Code of Ethics is based on the principle that managers, partners, officers, employees and affiliates of Schafer Cullen Capital Management Inc. (“SCCM”) and Cullen Capital Management LLC (“CCM”) have a fiduciary duty to place the interests of clients ahead of their own. The Code applies to all Supervised Persons of SCCM and CCM and Access Persons of Cullen Funds Trust and focuses principally on prevention of breaches of the Federal Securities Laws, pre-clearance, reporting of personal transactions in securities and other matters as addressed herein. Capitalized words are defined in Appendix 1 . Access / Supervised Persons must avoid activities, interests and relationships that might interfere with making decisions in the best interests of the Advisory Clients of SCCM/CCM. Also, among other things, under Rule 17j-1(a) under the Investment Company Act of 1940, as amended, it shall be unlawful for any affiliated person of or principal underwriter for a Fund, or any affiliated person of an investment adviser of or principal underwriter for a Fund, in connection with the purchase or sale, directly or indirectly, by such person of a security held or to be acquired by the Fund to: • Employ any device, scheme or artifice to defraud the Fund; • Make to the Fund any untrue statement of a material fact or omit to state to the Fund a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading; • Engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon the Fund; or • Engage in any manipulative practice with respect to the Fund. As fiduciaries, Access / Supervised Persons must at all times: 1. Place the interests of Advisory Clients first . Access / Supervised Persons must scrupulously avoid serving their own personal interests ahead of the interests of the Advisory Clients of SCCM/CCM. An Access / Supervised Person may not induce or cause an Advisory Client to take action, or not to take action, for the personal benefit of the Access / Supervised Person, rather than for the benefit of the Advisory Client. For example, an Access / Supervised Person would violate this Code by causing an Advisory Client to purchase a Security he or she owned for the purpose or with the intent of increasing the price of that Security. 2. Avoid taking inappropriate advantage of their position . The receipt of investment opportunities, perquisites or gifts from persons seeking business with SCCM/CCM could call into question the exercise of an Access / Supervised Person’s independent judgment. Access / Supervised persons may not, for example, use their knowledge of portfolio transactions to profit by the market effect of such transactions or accept gifts of such value as to potentially impair their judgment in selecting brokers or other vendors on behalf of Advisory Clients. 3. Conduct all personal Securities Transactions in full compliance with this Code, including both the pre-clearance and reporting requirements. Doubtful situations should be resolved in favor of Advisory Clients. Technical compliance with the Code’s procedures will not automatically insulate from scrutiny any trades that indicate an abuse of fiduciary duties. B. Appendices to the Code . The appendices to this Code are attached hereto and are a part of the Code, and include the following: 1. Definitions — capitalized words as defined in the Code — (Appendix 1); 2. Pre-clearance Request for Access / Supervised Persons (Appendix 2); 3. Securities Transaction Report (Appendix 3); 4. Annual Code of Ethics Certification (Appendix 4) ; 5. Acknowledgment of Receipt of Code of Ethics (Appendix 5); 6. Disclosure of Personal Securities Holdings (Appendix 6); and 7. Quarterly Personal Securities Transactions Review Form (Appendix 7) II. PERSONAL SECURITIES TRANSACTIONS A. Annual Disclosure of Personal Holdings by Access / Supervised Persons. 1. General Requirement. Within ten (10) days after designation as an Access / Supervised Person, and thereafter on an annual basis, all Access / Supervised Persons 2 must report on the Disclosure of Personal Securities Holdings form (
